DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 09/30/2021.
Claims 1 & 12 have been amended. 
Claims 1-19 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s arguments are considered moot. Applicant argues newly amended subject matter which can be addressed with citations to the updated prior art included below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-6, 10, 12 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0222244) in view of Fuchs (US 2016/0189303) and further in view of Hayes et al. (US 2018/0059687).

Regarding claim 1, Ogawa teaches A vehicle route guidance computer system (Paragraph [0043] teaches a car navigation system to guide a vehicle) comprising: 
a route guidance server computer communicatively coupled to the one or more storage devices (FIG. 2) comprising a plurality of vehicle guidance devices in a plurality of vehicles (Paragraphs [0031]-[0033] teaches a drive support system including vehicles each equipped with the drive support device; Examiner interprets a plural “vehicles” to indicate more than one, or a plurality of vehicles including guidance device; FIG. 1 includes a plurality of vehicles, item 10): 
a communications interface unit configured to communicate with a plurality of vehicle guidance devices in the plurality of vehicles (Paragraphs [0007]-[0019]), a telematics data feed (Paragraphs [0017], [0018] teaches vehicle speed and direction information), a road map database (Paragraph [0040] teaches a map information database), a traffic light timing data feed (Paragraph [0016] teaches a communication unit that acquires information about a signal cycle), […] 
 (A) monitor, based on data received in the traffic light timing data feed, current respective states of traffic signals along the habitual travel route (Paragraph [0035] teaches signal information to include signal cycle information such as the lighting cycle and signal change timing);  51 {00240654;v1}HARTFORD-254-DIV 
(B) monitor, based on data received in the telematics data feed, a current location and a current velocity of a vehicle of the driver along the habitual travel route (Paragraphs [0052]-[0057] teaches determining based on ; 
(C) monitor, based on data received in the traffic conditions data feed, current traffic conditions along the habitual travel route (Paragraphs [0052]-[0057] teaches determining based on distance, traffic conditions and speed whether it is possible to pass through the green light); 
(D) calculate an optimal velocity for the vehicle, to maximize a likelihood that the next one of the traffic signals will be green when the vehicle arrives at the next one of the traffic signals, based at least in part on 
(a) the monitored states of the traffic signals; 
(b) the monitored current location of the vehicle; and 
(c) the monitored traffic conditions; 
(Paragraph [0052] teaches calculating a travel speed range (reads on velocity) required to pass through an intersection while the traffic signal is a green light; Paragraph [0054])
(E) compare the current velocity of the vehicle with the calculated optimal velocity to determine whether driver guidance is needed; and 
(F) responsive to determining that driver guidance is needed, transmit a driver guidance signal to a vehicle guidance device in the vehicle of the driver, the driver guidance signal for causing the vehicle guidance device to advise the driver to decelerate or accelerate the vehicle.
(Paragraphs [0052]-[0057] teaches determining based on distance, traffic conditions and speed whether it is possible to pass through the green light or whether a speed adjustment can or should be made to pass through the green light and if so, indicate the speed range needed to pass through the green light; Examiner interprets if the driver’s current speed is less than the optimal range, then that would clearly indicate the need for 
Ogawa does not teach, however, Fuchs teaches
one or more storage devices storing a routes database storing data indicative of a plurality of habitual travel routes, each habitual travel route corresponding to one of a plurality of drivers (Paragraph [0155]-[0156] teaches the system pre-determines routes that the driver has historically taken);
determining whether a driver of the plurality of drivers has started driving along one of the habitual driving routes (Paragraph [0156] teaches when a driver starts driving, the system determines whether the driver is driving a historical (reads on habitual) route). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the guidance system as taught by Ogawa to include historical routes as taught by Fuchs for user convenience and familiarity and to provide navigation only if/when the driver is ready to be navigated.  
Ogawa and Fuchs does not teach, however, Hayes teaches
a route guidance server computer remotely located from a plurality of vehicle guidance devices (FIG. 1 and Paragraph [0020] teaches a vehicle computer device, 102, and server, 106, separate from each other;)
a traffic conditions data feed providing traffic conditions data other than traffic light timing data (Paragraph [0071] teaches the system may use traffic, 518, in determining route recommendation, such as current traffic, predicted traffic, historical traffic patterns or other traffic information; FIG. 5);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the guidance system as taught by Ogawa and Fuchs to include an intermediary server to optimize data processing and traffic data to decrease slow downs and risk.

Regarding claim 4, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1. Ogawa does not teach, however, Fuchs further teaches 
calculate an alternative route to a destination corresponding to the habitual travel route based on at least one of 
(a) the monitored states of the traffic signals; 
(b) the 53 {00240654;v1}HARTFORD-254-DIVmonitored current location and the current velocity of the vehicle; 
(c) the monitored traffic conditions; and 
transmit a direction guidance signal to the vehicle guidance device, the direction guidance signal for causing the vehicle guidance device to advise the driver to follow the alternative route.
(Paragraph [0156] teaches recommending an alternate driving route based on traffic counts, accident reports, lane closures, weather, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Ogawa to include different route guidance as taught by Fuchs to improve the short-term opportunity by having a trip with less stops or traffic.

Regarding claim 5, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 4. Ogawa does not teach, however, Fuchs further teaches wherein the directional guidance signal is configured to cause the vehicle guidance device to provide at least one of an audible and a visible instruction to the driver (Paragraph [0156] teaches if an alternate route is found that is safer and/or faster, then the information can be displayed to the driver).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Ogawa to include different route guidance as taught by Fuchs to improve the short-term opportunity by having a trip with less stops or traffic.

Regarding claim 6, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1. Ogawa does not teach, however, Fuchs teaches
determine whether an adverse condition exists for the habitual travel route; 
responsive to an affirmative determination that the adverse condition exists for the habitual travel route: 
calculate an alternative route to a destination corresponding to the habitual travel route based on at least one of 
(a) the monitored states of the traffic signals; 
(b) the monitored current location of the vehicle; and 
(c) the monitored traffic conditions; and  54 {00240654;v1}HARTFORD-254-DIV 
transmit a direction guidance signal to the vehicle guidance device, the direction guidance signal for guiding the driver to the alternative route.
(Paragraph [0156] teaches recommending an alternate driving route based on traffic counts, accident reports, lane closures, weather, etc.; Examiner interprets traffic, accidents, lane closures, and weather conditions to be adverse conditions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Ogawa to include different route guidance as taught by Fuchs to improve the short-term opportunity by having a trip with less stops or traffic.

Regarding claim 10, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1. Ogawa does not teach, however Fuchs further teaches wherein the stored data indicative of a plurality of habitual travel routes comprises endpoints and temporal information of each of the habitual travel routes (Paragraph [0156] teaches the system determines if the driver is driving a historical route, for example, driving towards work at a given time of day; Examiner interprets the starting driving location and the work location, for example, to be endpoints of the driving route).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the guidance system as taught by the combination of Ogawa and Fuchs for the saved historical routes to include endpoints for driver convenience to not have to reenter the route information.

Regarding claim 17, the combination of Ogawa, Fuchs and Hayes teaches The method of claim 16. Ogawa does not teach, however, Fuchs further teaches wherein the determining whether an adverse condition exists for the habitual travel route comprises determining whether, based on one or more of current traffic conditions along the habitual travel route, current road surface conditions along the habitual travel route, and current weather conditions along the habitual travel route, the habitual travel route is likely to take significantly longer than a normal travel time to travel (Paragraph [0156] teaches recommending an alternate safer and/or faster driving route based on traffic counts, accident reports, lane closures, weather, etc.; Examiner interprets weather to be an indication of road conditions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by Ogawa to include different route guidance as taught by Fuchs to improve the short-term opportunity by having a trip with less stops or traffic and safer and/or faster driving conditions.

Regarding claims 12, 15 & 16, all limitations as recited have been analyzed and rejected with respect to claims 1, 4 & 6. Claims 12, 15 & 16 pertain to a method having associated instructions corresponding to the system of claims 1, 4 & 6. Claims 12, 15 & 16 do not teach or define any new limitations beyond claims 1, 4 & 6, therefore they are rejected under the same rationale.

Claims 2, 3, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0222244) in view of Fuchs (US 2016/0189303) and further in view of Hayes et al. (US 2018/0059687) and Kobayashi et al. (US 2002/0080618).

Regarding claim 2, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1. The combination of Ogawa and Fuchs does not teach, however, Kobayashi teaches
monitor, based on data received via a road conditions data feed, current road surface conditions along the habitual travel route; 
wherein the calculation of the optimal velocity for the vehicle is also based in part on the monitored current road surface conditions.
(Paragraph [0157] teaches the relative speed and so forth are calculated by reference to data on the weather conditions obtained; Examiner interprets weather conditions to be directly correlated with road surface conditions).


Regarding claim 3, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1. the combination of Ogawa and Fuchs does not teach, however, Kobayashi teaches 
monitor, based on data in a weather conditions data feed, current weather conditions along the habitual travel route; 
wherein the calculation of the optimal velocity for the vehicle is also based in part on the monitored weather conditions.
(Paragraph [0157] teaches the relative speed and so forth are calculated by reference to data on the weather conditions obtained). 
It would have been obvious to one of ordinary skill in the art to include the weather based speed conditions as taught by Kobayashi in the velocity calculation taught by Owaga to ensure the speed recommendation is adequate based on the current weather conditions. 

Regarding claims 13 & 14, all limitations as recited have been analyzed and rejected with respect to claims 2 & 3. Claims 13 & 14 pertain to a method having associated instructions corresponding to the system of claims 2 & 3. Claims 13 & 14 do not teach or define any new limitations beyond claims 2 & 3, therefore they are rejected under the same rationale.

Claims 7, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0222244) in view of Fuchs (US 2016/0189303) and further in view of Hayes et al. (US 2018/0059687) and Kubota et al. (US 2006/0009188).

Regarding claim 7, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1 
transmit an updated driver guidance signal to the vehicle guidance device in the vehicle to advise the driver to decelerate or accelerate the vehicle, between each traffic light on the route (Supra Ogawa: Paragraphs [0052]-[0057] teaches determining based on distance, traffic conditions and speed whether it is possible to pass through the green light or whether a speed adjustment can or should be made to pass through the green light and if so, indicate the speed range needed to pass through the green light; Examiner interprets if the driver’s current speed is less than the optimal range, then that would clearly indicate the need for acceleration, while if the driver’s current speed was in excess of the optimal range, that would clearly indicate to decelerate)
 Ogawa, Fuchs and Hayes do not teach, however, Kubota further teaches wherein the one or more computer processors are further configured to:
determine whether the habitual travel route has been completed (Paragraph [0043] teaches determining whether the route guidance is complete);
wherein, responsive to a negative determination that the habitual travel route has been completed, the one or more computer processors are configured to perform steps (A)-(E) and, responsive to determining that driver guidance is needed (Paragraph [0043] teaches if the route guidance is not complete (reads on negative determination), continuing to provide guidance for the route and signal information) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the guidance system as taught by Ogawa, Fuchs and Hayes to include determining if the driving has ended at taught by Kubota to provide navigation only if/when the driver still needs to be navigated.

Regarding claim 11, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1.  Ogawa, Fuchs and Hayes do not teach, however, Kabota further teaches in communication with the route guidance server computer, a roadmap database comprising data indicative of identifiers of traffic signals, and locations and facing directions of the traffic signals (Paragraph [0069] teaches traffic signal state information may be stored with the traffic signal location information (reads on identifiers and location).


Regarding claim 18, all limitations as recited have been analyzed and rejected with respect to claim 7. Claim 18 pertains to a method having associated instructions corresponding to the system of claim 7. Claim 18 does not teach or define any new limitations beyond claim 7, therefore they are rejected under the same rationale.

Claims 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0222244) in view of Fuchs (US 2016/0189303) and further in view of Hayes et al. (US 2018/0059687) and Spindler et al. (US 2014/0025298).

Regarding claim 8, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1. The combination of Ogawa, Fuchs and Hayes do not teach, however, Spindler teaches wherein the one or more computer processors are further configured to render, for display on the vehicle guidance device, a map region that includes the habitual travel route and traffic light indicators indicating a state of each traffic light within the map region (Paragraph [0061] teaches the image may contain icons showing map elements such as traffic lights).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the guidance system as taught by the combination of Ogawa, Fuchs and Hayes to include traffic signals as taught by Spindler to enable to driver to plan ahead for potential stops.

Regarding claim 19, all limitations as recited have been analyzed and rejected with respect to claim 8. Claim 19 pertains to a method having associated instructions corresponding to the system of claim 8. Claim 19 does not teach or define any new limitations beyond claim 8, therefore they are rejected under the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0222244) in view of Fuchs (US 2016/0189303) and further in view of Hayes et al. (US 2018/0059687) and Coleman et al. (US 8,538,785).

Regarding claim 9, the combination of Ogawa, Fuchs and Hayes teaches The system of claim 1. The combination of Ogawa, Fuchs and Hayes do not teach, however, Coleman teaches wherein the vehicle guidance device is a smartphone (Col. 15 Ln. 14-34 teaches a smartphone can be used for trip planning; Col. 17 Ln. 6-25 teaches sending directions to an in-vehicle navigation device, cellular phone or smartphone).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the guidance system as taught by the combination of Ogawa, Fuchs and Hayes to be a smartphone as taught by Coleman for user convenience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 7-11am MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 2, 2022
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691